DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claim 35 and the cancellation of claim 36. Claims 1 – 34 were previously cancelled. Claims 35 & 37 – 50 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 35 & 37 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete (US 2016/0243796 A1), in view of Keller (US 2016/0339676 A1).
With regard to claim 35, Mannheim Astete teaches a laminated glass (paragraph [0001]) comprising two sheets of glass laminated to teach other by an adhesive film (paragraph [0028]). The adhesive film comprises at least one film B (one interlayer sheet and performance film together) containing a polymer (paragraph [0043]). The laminated glass has an obscuration area with at least one transparent area embedded therein (paragraph [0034] and Figure 1), wherein the obscuration area is provided by a film A (second interlayer sheet) containing a polymer (paragraph [0043]). Film A is positioned in contact with film B (paragraph [0043]). The obscuration area has at least one transparent area provided by a printed or coated layer on at least one surface of a film A, wherein the transparent areas are not provided with a printed or coated layer (paragraphs [0032], [0034], [0043], & [0086]).
Mannheim Astete does not teach that the interlayer materials are polyvinyl acetal or the plasticizer content within said polyvinyl acetal layers.
Keller teaches a penetration resistant laminated glass is obtained by laminating at least one film A containing polyvinyl acetal PA and optionally at least one plasticizer WA and at least one film B containing polyvinyl acetal PB and at least one plasticizer WB between two glass sheets (abstract & paragraphs [0039] & [0052]). The polyvinyl acetal composition depends on the desired amount of adhesion control, surface chemistry of the glass sheets, and impact performance (paragraph [0006]).
Prior to lamination, the amount of plasticiser WA in film A is less than 16% by weight, more preferably is 0.0 – 8 wt.% (paragraph [0030]), and the amount of plasticiser WB in film is at least 16 wt.%,and more preferably 22 – 32% by weight plasticizer (paragraph [0029]) & abstract). Film A is produced separately from B (for example extruded or solvent cast) and has either no plasticiser at all or sufficiently small proportion of plasticiser so that subsequent functionalization and processing is not adversely influenced (paragraph [0033]). A reduced plasticizer content has good penetration resistance properties (paragraph [0011]). A pigmented layer may be applied to or carried by film A (paragraph [0040]).
Therefore, based on the teachings of Keller, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a polyvinyl acetal material for the plastic films taught by Mannheim Astete due to its impact performance, surface chemistry with the glass sheets, and adhesive control properties. Additionally, based on the teachings of Keller, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate 22 wt.% or greater plasticizer in Film B and less 0 – 0.8 wt.% plasticizer in Film A for achieving good penetration resistance without adversely influencing the processing of the film.

With regard to claim 37, Mannheim Astete teaches that film A is of the size of the obscuration area (paragraph [0043] and figure 1, where film A is not limited to the size of the obscuration area).
With regard to claim 38, Mannheim Astete teaches that film A has the same size as film B (paragraph [0043] & Fig 1).
With regard to claim 39, Mannheim Astete teaches that the edges of at least one glass sheet are at least in part provided with an obscuration band 32 (paragraph [0093]).
With regard to claim 40, Mannheim Astete teaches that the obscuration band comprises at least in part, of a black frit coating (paragraph [0086]) on at least one surface of at least one glass sheet (paragraph [0043] and figure 9), where the frit coating is adjacent to a glass surface.
With regard to claim 41, Mannheim Astete teaches that the obscuration band is provided at least in part by film A (paragraph [0093] and figure 9), where the obscuration band is adjacent to film A.
With regard to claim 42, Keller teaches the thickness of film A is 10 – 250 µm (paragraph [0032]) and thickness of film B is 450 – 2500 µm (paragraph [0034]). The thickness ratio of film A to film B is in the range of 0.004 – 0.55, which overlaps with Applicant’s claimed range of less than 0.2.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 43, as discussed above for claim 35, Keller teaches the adhesive film is formed of two interlayer films consisting of one film A and film B (paragraph [0036]).
With regard to claim 44, Keller teaches film B has a wedge-shaped thickness profile (paragraph [0087]).
With regard to claims 45 – 46, Mannheim Astete teaches that at least one transparent area of the obscuration area is provided with a rain sensor (paragraph [0019]) or a camera (paragraph [0022]) positioned at or on one surface of a glass sheet (paragraph [0019]).
With regard to claim 47, Mannheim Astete teaches a windowscreen (paragraph [0028]) for a car, comprising a laminated glass of claim 35 (paragraph [0001]).
With regard to claim 48, Keller teaches the film A in its starting state does not contain any plasticizer and after lamination contains plasticizer WB from film B in an equilibrium amount (paragraph [0028]). In other words, plasticizer WB migrates from the polyvinyl acetal of film B into the polyvinyl acetal of film A.
With regard to claim 49, as discussed above for claim 35, Keller teaches the amount of plasticizer in film A may be as little as zero wt.% (paragraph [0030]).
With regard to claim 50, Keller teaches the thickness of film A is 10 – 250 µm (paragraph [0032]), which includes Applicant claimed thickness of film A of 50 – 80 µm.

Response to Arguments
Applicant argues, “Claim 35 has been objected for use of the European spelling for the word ‘plasticizer.’ Each occurrence of ‘plasticiser’ has been changed to coincide with the accepted U.S. spelling” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claim 35, the objection of claim 35 has been withdrawn. 

Applicant argues, “…the term ‘optionally’ has been deleted, and the lower end of the range of acceptable plasticizer content in film A has been specified to be 0 weight percent” (Remarks, Pg. 5). 
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claim 35, the rejection of claims 35 & 36 – 50 under 35 U.S.C. 112(b) has been withdrawn. 
 
Applicant argues, “The Examiner acknowledges that Mannheim Astete does not teach or suggest the use of a polyvinyl acetal laminating film. The Examiner cites Keller for this purpose. Keller does indeed recite the use of two polyvinyl acetal laminating films, one with a very low amount of plasticizer and one with a much higher amount of plasticizer. However, Keller does not teach or suggest the printing of an obscuration area onto either polyvinyl acetal laminating film. Keller does indeed teach the printing of other types of functionalities onto a laminating film, such as heat absorption bands, conductive electrical traces, and the like, but does not teach or suggest an obscuration band. Thus, Applicant respectfully submits that the combination of Mannheim Astete and Keller does not teach or suggest the claimed invention” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As previously discussed, Mannheim Astete teaches obscuration area for a glass laminate, but does not teach a polyvinyl acetal laminating film used as the adhesive film of the glass laminate. Keller teaches a polyvinyl acetal laminating film as an adhesive film for a glass laminate.

Applicant argues, “Moreover, Applicant does not find any motivation to combine Mannheim Astete and Keller….One skilled in the art, in view of Mannheim Astete, might be motivated to employ a polyvinyl acetal laminating film in conjunction with a high definition performance film, but would not be motivated to do away with the performance film of Mannheim Astete and replace it with polyvinyl acetal films as taught by Keller. Applicant respectfully submits that the claimed invention can only have been rejected over the combination proposed by the Office if the rejection was formulated employing Applicant claims as a template, which is forbidden. See, e.g. In re Fritch, 972 F.2d 1260 1266 (Fed. Cir. 1992) (It is impermissible to use the claimed invention as an instruction manual or template to piece together the teachings of the prior art so that the claimed invention is obvious)” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as previously discussed, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a polyvinyl acetal material for the plastic films taught by Mannheim Astete due to its impact performance, surface chemistry with the glass sheets, and adhesive control properties.
Second, Applicant has misunderstood the rejection. The Examiner did not suggest replacing the performance film 17 of the laminate. The Examiner suggests Keller teaches using polyvinyl acetal for the plastic interlayers 4, as shown in the figures below:

    PNG
    media_image1.png
    477
    456
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    481
    446
    media_image2.png
    Greyscale

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781